Citation Nr: 0116412	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to November 18, 1999 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
PTSD and assigned a 70 percent evaluation as of November 18, 
1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's initial claim of entitlement to service 
connection for PTSD was received by the RO on April 9, 1997.

3.  The RO denied entitlement to service connection for PTSD 
in a September 1997 rating decision; the veteran responded 
with a Notice of Disagreement in October 1997, but the RO did 
not issue a Statement of the Case.

4.  The veteran's second application for service connection 
for PTSD was received by the RO on November 18, 1999.


CONCLUSION OF LAW

The criteria for an effective date of April 9, 1997 for the 
grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, 
there is no indication from the record that the RO has not 
obtained all reported evidence that is relevant to the issue 
at hand.  Moreover, the Board is satisfied that, in its 
October 2000 Statement of the Case, the RO notified the 
veteran of what would have to be shown by the record to 
substantiate his claim.  As such, there is no basis for a 
remand solely because this case was developed by the RO prior 
to the enactment of the VCAA's notice provisions.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

The statutory criteria for the determination of an effective 
date of an award of disability compensation are set forth in 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim 
reopened after a final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  In cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  See 38 C.F.R. 
§§ 3.156(b), 3.400(q)(1)(i) (2000).  In cases where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2000).  

The Board has reviewed the claims file and observes that the 
veteran's initial claim of entitlement to service connection 
for PTSD was received by the RO on April 9, 1997.  
Subsequently, in May 1997, the RO received the report of an 
April 1997 psychological evaluation containing a diagnosis of 
PTSD.  In a September 1997 rating decision, the RO denied the 
veteran's claim, and he was notified of this denial in the 
same month.  In October 1997, the veteran submitted a 
statement in which he indicated that he disputed the findings 
of the September 1997 rating decision.  After further 
development of the veteran's claim, the RO again denied the 
claim in a June 1998 rating decision and notified him of this 
decision in the same month.  The veteran's next 
correspondence to the RO on this matter was his second 
application for service connection for PTSD, received on 
November 18, 1999.  It is this date of receipt which the RO 
has determined to be the effective date for service 
connection for PTSD.  In the appealed July 2000 rating 
decision, the RO indicated that the September 1997 denial had 
not been appealed and that the veteran's present claim 
constituted a reopened claim.

However, the Board observes that the veteran did respond to 
the September 1997 rating decision and that the language 
included in his October 1997 statement, in which he indicated 
that he disputed the September 1997 rating decision, fits the 
definition of a Notice of Disagreement under 38 C.F.R. 
§ 20.201 (2000).  Under 38 C.F.R. § 19.28 (2000), the next 
step in the appeal process is for the RO to issue a Statement 
of the Case.  However, the RO did not issue a Statement of 
the Case in response to the veteran's October 1997 Notice of 
Disagreement; rather, the RO merely readjudicated the 
veteran's claim in June 1998.  As the veteran initiated an 
appeal but was not furnished with a Statement of the Case, 
the September 1997 rating decision cannot be considered a 
final decision under 38 U.S.C.A. § 7105(c) (West 1991).  
Therefore, the veteran's claim must be considered one that 
has been pending since his initial application, received on 
April 9, 1997.

The final question that must be answered in this case is 
whether entitlement to service connection for PTSD had arisen 
at the time of receipt of the veteran's claim on April 9, 
1997, since the effective date in this case will be the later 
of either the date of receipt of the claim or the date 
entitlement arose.  In this regard, the Board observes that 
the diagnosis of PTSD is indicated in an April 1997 
psychological evaluation report, and the Board is satisfied 
that the veteran's disability was present at the time of his 
initial application.  As such, the Board concludes that the 
appropriate effective date for the grant of service 
connection for PTSD is April 9, 1997, the date that the RO 
received the veteran's initial claim for this benefit.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. 
§ 5107(b)). 


ORDER

Entitlement to an effective date of April 9, 1997 for the 
grant of service connection for PTSD is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

